Citation Nr: 1829667	
Decision Date: 07/11/18    Archive Date: 07/24/18

DOCKET NO.  15-20 041	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pasay City, Philippines in which the RO denied service connection for PTSD.  Subsequent adjudications were accomplished by the VARO in Seattle, Washington.

The Board notes that in May 2015, the Veteran filed a notice of disagreement (NOD) with the March 2015 rating decision that granted service connection for insomnia disorder and granted a 10 percent disability evaluation effective from April 14, 2011.  In a March 2016 rating decision, the service-connected disability was recharacterized as insomnia disorder with major depressive disorder and alcohol abuse disorder and the disability evaluation was increased to 30 percent effective April 14, 2011.  The Veteran continued to express his disagreement with the assigned disability evaluation in an April 2016 NOD.  While the Board is cognizant of Manlincon v. West, 12 Vet. App. 238 (1999), in the current case, unlike in Manlincon, the RO has fully acknowledged the initiation of that appeal in the Veterans Appeals Control and Locator System (VACOLS) and is currently processing it.  As such, no action will be taken by the Board at this time, and this issue will be the subject of a later Board decision, if ultimately necessary.

On his substantive appeal and prior to the withdrawal of his appeal, the Veteran requested a videoconference hearing.  Although, as discussed below, he had already withdrawn his appeal, the Veteran was scheduled for a videoconference hearing on June 27, 2018.  In a written correspondence received on June 13, 2018, the Veteran requested to withdraw his hearing request.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (e) (2017).



FINDING OF FACT

In March 2016, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw his appeal of the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for PTSD have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, has withdrawn his appeal of the issue of entitlement to service connection for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.







							(Continued on the next page)

ORDER

The appeal, as to the claim of entitlement to service connection for PTSD, is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


